       Case 1:18-cv-10489-JPO-SLC Document 93 Filed 02/02/21 Page 1 of 2




 January 27, 2021                                                                           Christin Brown
                                                                                       914-872-7158 (direct)
                                                                             Christin.Brown@wilsonelser.com




VIA E-FILE
Magistrate Judge Sarah Cave
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Cc: Honorable J. Paul Oetken


 Re:          Carole Daane v. Ryder Truck Rental, Inc., Postal Fleet Services, Inc., and
              Melvin Allen
              Case Number : 1: 18 CV 10489

Dear Judge Cave:

Please accept this as our request to extend the close of expert discovery deadline to complete very
limited expert discovery. Specifically, the independent medical examination of plaintiff which is
already scheduled for February 12, 2021 with Dr. Masur and the expert deposition of Dr. Golzad. This
is the first request for an extension. Plaintiff’s counsel did not provide their consent to the extension
of the deadline but do provide their consent producing plaintiff for the scheduled independent medical
examination and participating in the deposition of Dr. Golzad, if the court grants the extension.

We note importantly that the independent medical examination with Dr. Masur was timely served on
November 13, 2021. See Exhibit A. The designation allowed plaintiff’s counsel to schedule the
independent medical examination. To date plaintiff’s counsel failed to do so. Our office has attempted
to call and sent multiple emails to plaintiff’s counsel regarding the independent medical examination.
Thereafter, our office timely served a designation with a date certain. See, Exhibit B. Further, the
subpoena was timely served on Dr. Golzad on January 15, 2021. See Exhibit C. However, based on
the scheduling needs of Dr. Golzad in light of the growing COVID cases in New York, his office
requested the deposition be rescheduled on February 12, 2021 at 10:30 am. Further, our office was
unable to reach plaintiff’s counsel regarding the subpoena date until late last night.

We would request the expert discovery deadline be extended from January 29, 2021 to February 15,
2021 to complete the above outlined discovery. Further, we request the dispositive motion deadline
be extended from March 12, 2021 to March 26, 2021.




8633236v.1
       Case 1:18-cv-10489-JPO-SLC Document 93 Filed 02/02/21 Page 2 of 2


                                   -2-

Best regards,
Wilson Elser Moskowitz Edelman & Dicker LLP


Christin Brown
Christin Brown


                                Defendants' Letter-Motions requesting an extension of the
Cc:     All parties via ECF     expert discovery deadline, which appear to be identical, (ECF
                                Nos. 91–92), are GRANTED.

                                The deadline for expert discovery is EXTENDED until Monday,
                                February 15, 2021 and the parties shall file a letter certifying the
                                completion of expert discovery by Tuesday, February 16, 2021.

                                The parties shall adhere to Judge Oetken's Individual Practices in
                                Civil Cases concerning the deadlines for, and content of, any
                                Motion for Summary Judgment and Joint Pretrial Order.

                                The Clerk of Court is respectfully directed to close ECF Nos. 91–
                                92.

                                SO-ORDERED 2/2/2021




8633236v.1
